Case 1:19-cv-02381-LTB-MEH Document 162-1 Filed 10/20/20 USDC Colorado Page 1 of 1




                Cisco Meeting App Instructions
                                  Judge Hegarty

       •   For Video Teleconference - From Google Chrome (recommended) on Windows, or
           Safari on Mac or iDevice, click on the link below to join. IMPORTANT: Contact
           Chambers or Courtroom Deputy prior to testing this link, as you may interrupt a
           scheduled setting:

           https://join.uc.uscourts.gov/invited.sf?secret=..fF_yhQuYusRD8jhbCEGg&id=63510280
           4

           Note: Use the default of “Continue with browser” to join the meeting.

       •   For Audio Only:

           - Phone: 571-353-2300, then enter 635102804

       •   Once you have joined the conference either by Video or Audio, please MUTE YOUR
           MIC.


           Family Member/Public/Media “listen” to hearing:

           Toll Free: 888-278-0296
           Access Code: 8212991#
